Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s application filed on 03/18/2021. 
Claims 1-6 are pending. 
Claims 1, 2, 4 and 5 are independent. 


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1-2 and 4-5 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 9-10 of copending Application No. 17/486,644 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.  To show the relationship see charts below for example claims 1 and 4 correlating to claim 9 of the 17/486,644.   Independent claims 2 and 5 correlates to claim 10 of the case 17/486,644. See charts below.


17/277,573
17/486,644
1. (Currently Amended) An inverter control method, which is a method for
controlling an inverter that outputs an application voltage, which is a voltage to
be applied to a motor that drives a load by using rotation of a shaft, comprising:







9. An electric motor system including the electric motor according to claim 1, the
electric motor being configured to drive a load by using rotation of the shaft, the electric
motor system further comprising:







causing the inverter to output the application voltage having an amplitude smaller than a first maximum and causing the motor to rotate at a first speed and drive the load which is predetermined; and

an inverter configured to output an application voltage to be applied to the electric
motor; and a control unit configured to control the inverter, the control unit being configured to
cause the inverter to output the application voltage having an amplitude smaller
than a first maximum and cause the electric motor to rotate at a first speed
and drive the predetermined load, and
causing the inverter to output the application voltage having an amplitude of a second maximum and causing the motor to rotate at a second speed and drive the predetermined load,

cause the inverter to output the application voltage having an amplitude of a
second maximum and cause the electric motor to rotate at a second speed and drive the predetermined load,

wherein the first maximum is a possible maximum value of an
amplitude of the application voltage when the motor drives the predetermined load at
the first speed,

the first maximum being a possible maximum value of an amplitude of the
application voltage when the electric motor drives the predetermined load
at the first speed,

wherein the first speed is a maximum of a speed of rotation of the motor when the motor drives the predetermined load,

the first speed being a maximum of a speed of rotation of the electric motor when the electric motor drives the predetermined load,

wherein the second maximum is a possible maximum value of the amplitude of the application voltage when the motor drives the predetermined load at the second speed, and

the second maximum being a possible maximum value of the amplitude of the application voltage when the electric motor drives the predetermined load at the second speed, and

wherein the second speed is lower than the first speed.
the second speed being lower than the first speed.




17/277,573
17/486,644
2. (Currently Amended} An inverter control method, which is a method for
controlling an inverter that outputs an application voltage, which is 4 voltage to
be applied to a motor that drives a load by using rotation of a shaft, comprising:





10. An electric motor system including the electric motor according to claim 1, the
electric motor being configured to drive a load by using rotation of the shaft, the electric
motor system further comprising:
an inverter configured to output an application voltage to be applied to the electric
motor; and
a control unit configured to control the inverter,
 





im a case in which a speed of rotation of the motor when the motor outputs a predetermined torque is higher than or equal to a base speed of the motor when the motor outputs the predetermined torque,
in a case in which a speed of rotation of the electric motor when the electric motor
outputs a predetermined torque is higher than or equal to a base speed of the electric motor
when the electric motor outputs the predetermined torque, the control unit is configured to
causing the inverter to output the application voltage having an amplitude obtained by multiplying a first maximum by a first ratio, causing the motor to rotate at a first speed, and causing the motor to output the predetermined torque; and
cause the inverter to output the application voltage having an amplitude obtained by multiplying a first maximum by a first ratio, cause the electric motor to rotate at a first speed, and cause the electric motor to output the
predetermined torque, and
causing the inverter to output the application voltage having an amplitude obtained by multiplying a second maximum by a second ratio, causing the motor to rotate at a second speed, and causing the motor to output the predetermined torque,
cause the inverter to output the application voltage having an amplitude obtained by multiplying a second maximum by a second ratio, cause the electric motor to rotate at a second speed, and cause the electric motor to
output the predetermined torque,
wherein the first maximum is a possible maximum value of an amplitude of the application voltage when the motor outputs the predetermined torque at the first speed,

the first maximum being a possible maximum value of an amplitude of the
application voltage when the electric motor outputs the predetermined
torque at the first speed,
wherein the second maximum is a possible maximum value of the amplitude of the application voltage when the motor outputs the predetermined torque at the second speed,
the second maximum being a possible maximum value of the amplitude of the application voltage when the electric motor outputs the predetermined torque at the second speed, 
wherein the second speed is higher than the first speed, and
wherein the second ratio is smaller than the first ratio.
the second speed being higher than the first speed, and
the second ratio being smaller than the first ratio.



17/277,573
17/486,644
4, (Currently Amended) A motor control device comprising:





9. An electric motor system including the electric motor according to claim 1, the
electric motor being configured to drive a load by using rotation of the shaft, the electric
motor system further comprising:







an inverter that outputs an application voltage, which is a voltage to be applied to a motor that drives a load by using rotation of a shaft, and a controller that controls operation of the inverter,

wherein the controller causes the inverter to output the application voltage
having an amplitude smaller than a first maximum and causes the motor to
rotate at a first speed and drive the load which is predetermined,

an inverter configured to output an application voltage to be applied to the electric
motor; and a control unit configured to control the inverter, the control unit being configured to
cause the inverter to output the application voltage having an amplitude smaller
than a first maximum and cause the electric motor to rotate at a first speed
and drive the predetermined load, and
wherein the controller causes the inverter to output the application voltage having an amplitude of a second maximum and causes the motor to rotate at a second speed and drive the predetermined load,
cause the inverter to output the application voltage having an amplitude of a
second maximum and cause the electric motor to rotate at a second speed and drive the predetermined load,

wherein the first maximum is a possible maximum value of an amplitude of the application voltage when the motor drives the predetermined load at the first speed,
the first maximum being a possible maximum value of an amplitude of the
application voltage when the electric motor drives the predetermined load
at the first speed,

wherein the first speed is a maximum of a speed of rotation of the motor when the motor drives the predetermined load,
the first speed being a maximum of a speed of rotation of the electric motor when the electric motor drives the predetermined load,

wherein the second maximum is a possible maximum value of the amplitude of the application voltage when the motor drives the predetermined load at the second speed, and
the second maximum being a possible maximum value of the amplitude of the application voltage when the electric motor drives the predetermined load at the second speed, and

wherein the second speed is lower than the first speed.
the second speed being lower than the first speed.


17/277,573
17/486,644
5. (Currently Amended) A motor control device comprising:
an inverter that outputs an application voltage which is a voltage to be applied to a motor that drives a load by using rotation of a shaft; and
a controller that controls operation of the inverter,




10. An electric motor system including the electric motor according to claim 1, the
electric motor being configured to drive a load by using rotation of the shaft, the electric
motor system further comprising:
an inverter configured to output an application voltage to be applied to the electric
motor; and
a control unit configured to control the inverter,
 





wherein, in a case in which a speed of rotation of the motor when the motor outputs a predetermined torque is higher than or equal to a base speed of the motor when the motor outputs the predetermined torque,
and
in a case in which a speed of rotation of the electric motor when the electric motor
outputs a predetermined torque is higher than or equal to a base speed of the electric motor
when the electric motor outputs the predetermined torque, the control unit is configured to
the controller causes the inverter to output the application voltage having an amplitude obtained by multiplying a first maximum by a first ratio, causes the motor to rotate at a first speed, and causes the motor to output the predetermined
torque, and
cause the inverter to output the application voltage having an amplitude obtained by multiplying a first maximum by a first ratio, cause the electric motor to rotate at a first speed, and cause the electric motor to output the
predetermined torque, and
causes the inverter to output the application voltage having an amplitude obtained by multiplying a second maximum by a second ratio, causes the motor to rotate at a second speed, and causes the motor to output the  predetermined torque,
cause the inverter to output the application voltage having an amplitude obtained by multiplying a second maximum by a second ratio, cause the electric motor to rotate at a second speed, and cause the electric motor to
output the predetermined torque,
wherein the first maximum is a possible maximum value of an amplitude of the application voltage when the motor outputs the predetermined torque at the first speed,
the first maximum being a possible maximum value of an amplitude of the
application voltage when the electric motor outputs the predetermined
torque at the first speed,
wherein the second maximum is a possible maximum value of the amplitude of the application voltage when the motor outputs the predetermined torque at the second speed,
the second maximum being a possible maximum value of the amplitude of the application voltage when the electric motor outputs the predetermined torque at the second speed, 
wherein the second speed is higher than the first speed, and
wherein the second ratio is smaller than the first ratio.
the second speed being higher than the first speed, and
the second ratio being smaller than the first ratio.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shunsuke et al. (JP 2015-128355).

Re claim 1, Shunsuke teaches (Figures 1, 4 and 6) an inverter control method, which is a method for controlling an inverter (control circuit 29 controls the inverter 25; para 39) that outputs an application voltage (Vs), which is a voltage to be applied to a motor (51; para 39) that drives a load (15; para 39) by using rotation of a shaft (10; para 39), comprising: 
causing the inverter (25; para 39) to output the application voltage having an amplitude smaller than a first maximum (Vom; para 76-78) and causing the motor to rotate at a first speed (𝝎1) and drive the load which is predetermined (para 76-78); and 
causing the inverter (25) to output the application voltage having an amplitude of a second maximum (Vom; para 77; the limit is two different constants) and causing the motor to rotate at a second speed (𝝎2) and drive the predetermined load (para 77; there are two different speeds), 
wherein the first maximum is a possible maximum value of an amplitude of the application voltage when the motor drives the predetermined load at the first speed (para 76-78), 
wherein the first speed (𝝎1) is a maximum of a speed of rotation of the motor when the motor drives the predetermined load (para 77), 
wherein the second maximum is a possible maximum value of the amplitude of the application voltage when the motor drives the predetermined load at the second speed (𝝎2; para 76-77), and 
wherein the second speed is lower than the first speed (para 77).

Re claim 4, Shunsuke teaches (Figures 1, 4 and 6) a motor control device comprising:
an inverter (control circuit 29 controls the inverter 25; para 39) that outputs an application voltage (Vs), which is a voltage to be applied to a motor (51; para 39) that drives a load (15; para 39) by using rotation of a shaft (10; para 39), and a controller that controls operation of the inverter (25; para 39),
wherein the controller causes the inverter to output the application voltage having an amplitude smaller than a first maximum (Vom; para 76-78) and causes the motor to rotate at a first speed (𝝎1) and drive the load which is predetermined (para 76-78),
wherein the controller causes the inverter (25) to output the application voltage having an amplitude of a second maximum (Vom; para 77; the limit is two different constants) and causes the motor to rotate at a second speed (𝝎2) and drive the predetermined load (para 77; there are two different speeds),
wherein the first maximum is a possible maximum value of an amplitude of the application voltage when the motor drives the predetermined load at the first speed (para 76-78),
wherein the first speed (𝝎1) is a maximum of a speed of rotation of the motor when the motor drives the predetermined load (para 77),
wherein the second maximum is a possible maximum value of the amplitude of the application voltage when the motor drives the predetermined load at the second speed (𝝎2; para 76-77), and
wherein the second speed is lower than the first speed (para 77).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kono Masaki et al. (JP 2011-024276) in view of Kitano (US 2006/0125437).

Re claim 2, Kono teaches (Figures 4 and 5) an inverter control method, which is a method for controlling an inverter (power converter 5) that outputs an application voltage (Vf), which is a voltage to be applied to a motor (motor 1) that drives a load (turbocharger; para 2) by using rotation of a shaft, comprising:
in a case in which a speed (𝝎*) of rotation of the motor when the motor outputs a predetermined torque (𝝎fl) is higher than or equal to a base speed of the motor when the motor outputs the predetermined torque (para 75),
but fails to explicitly teach causing the inverter to output the application voltage having an amplitude obtained by multiplying a first maximum by a first ratio, causing the motor to rotate at a first speed, and causing the motor to output the predetermined torque; and
causing the inverter to output the application voltage having an amplitude obtained by multiplying a second maximum by a second ratio, causing the motor to rotate at a second speed, and causing the motor to output the predetermined torque,
wherein the first maximum is a possible maximum value of an amplitude of the application voltage when the motor outputs the predetermined torque at the first speed,
wherein the second maximum is a possible maximum value of the amplitude of the application voltage when the motor outputs the predetermined torque at the second speed,
wherein the second speed is higher than the first speed, and
wherein the second ratio is smaller than the first ratio.
Kitano teaches (Figures 1-4) causing the inverter (4) to output the application voltage having an amplitude obtained by multiplying a first maximum by a first ratio (15; para 84), causing the motor to rotate at a first speed (para 88), and causing the motor to output the predetermined torque (motor output torque; para 88); and
causing the inverter to output the application voltage having an amplitude obtained by multiplying a second maximum by a second ratio (para 85), causing the motor to rotate at a second speed (para 88), and causing the motor to output the predetermined torque (para 88; output torque),
wherein the first maximum is a possible maximum value of an amplitude of the application voltage when the motor outputs the predetermined torque at the first speed (para 88),
wherein the second maximum is a possible maximum value of the amplitude of the application voltage when the motor outputs the predetermined torque at the second speed (para 88),
wherein the second speed is higher than the first speed (para 88), and
wherein the second ratio is smaller than the first ratio (para 88).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Kono with the system of Kitano to enabling driving the motor with minimal vibration (see Kitano; para 3).

Re claim 3, Kono in view of Kitano teaches the inverter control method according to claim 2,
wherein the second speed (see Kitano; angular speed) is a possible maximum of the speed when the motor outputs the predetermined torque (see Kitano; para 88).

Re claim 5, Kono teaches (Figures 4 and 5) a motor control device comprising:
an inverter (power converter 5) that outputs an application voltage (Vf), which is a voltage to be applied to a motor (motor 1) that drives a load (turbocharger; para 2) by using rotation of a shaft; and
a controller (6) that controls operation of the inverter,
wherein, in a case in which a speed (𝝎*) of rotation of the motor when the motor outputs a predetermined torque (𝝎fl) is higher than or equal to a base speed of the motor when the motor outputs the predetermined torque (para 75), and
but fails to explicitly teach the controller causes the inverter to output the application voltage having an amplitude obtained by multiplying a first maximum by a first ratio, causes the motor to rotate at a first speed, and causes the motor to output the predetermined
torque, and
causes the inverter to output the application voltage having an amplitude obtained by multiplying a second maximum by a second ratio, causes the motor to rotate at a second speed, and causes the motor to output the predetermined torque,
wherein the first maximum is a possible maximum value of an amplitude of the application voltage when the motor outputs the predetermined torque at the first speed,
wherein the second maximum is a possible maximum value of the amplitude of the application voltage when the motor outputs the predetermined torque at the second speed,
wherein the second speed is higher than the first speed, and
wherein the second ratio is smaller than the first ratio.
Kitano teaches (Figures 1-4) the controller causes the inverter (4) to output the application voltage having an amplitude obtained by multiplying a first maximum by a first ratio (15; para 84), causes the motor to rotate at a first speed (para 88), and causes the motor to output the predetermined
torque (motor output torque; para 88), and
causes the inverter to output the application voltage having an amplitude obtained by multiplying a second maximum by a second ratio (para 85), causes the motor to rotate at a second speed (para 88), and causes the motor to output the predetermined torque (para 88; output torque),
wherein the first maximum is a possible maximum value of an amplitude of the application voltage when the motor outputs the predetermined torque at the first speed (para 88),
wherein the second maximum is a possible maximum value of the amplitude of the application voltage when the motor outputs the predetermined torque at the second speed (para 88),
wherein the second speed is higher than the first speed (para 88), and
wherein the second ratio is smaller than the first ratio (para 88).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Kono with the system of Kitano to enabling driving the motor with minimal vibration (see Kitano; para 3).

Re claim 6, Kono in view of Kitano teaches the motor control device according to claim 5, wherein the second speed (see Kitano; angular speed) is a possible maximum of the speed when the motor outputs the predetermined torque (see Kitano; para 88).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R BROWN/Examiner, Art Unit 2846            

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846